     Case: 1:12-cv-09672 Document #: 359 Filed: 12/20/18 Page 1 of 3 PageID #:5590




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

BRIAN LUCAS, JOE EAGLE, MICHAEL KEYS,
ANTWOIN HUNT, and JAMES ZOLLICOFFER, on
behalf of themselves and similarly situated job
laborers,

                   Plaintiffs,

                                                                  Case No. 12-cv-9672
                                                                  Judge John J Tharp Jr
                                                                  Magistrate Judge Martin
v.

VEE PAK, INC., STAFFING NETWORK
HOLDINGS, LLC, PERSONNEL STAFFING
GROUP, LLC d/b/a MOST VALUABLE
PERSONNEL and ALTERNATIVE STAFFING,
INC. d/b/a ASI,

                   Defendants.


                      MOTION FOR WITHDRAWAL OF ONE ATTORNEY

        Defendant, Vee Pak, Inc. (“Defendant”), by its attorneys, states as follows:

        Defendant is presently represented in this matter on record by Donald S. Rothschild and

Brian M. Dougherty and by Thomas G. Abram and Joseph K. Mulherin of Vedder Price P.C.

(“Vedder Price”).

         Effective December 31, 2018, attorney Thomas G. Abram will retire from Vedder Price

and will not continue representation of Defendant after his retirement. Defendant and Mr. Abram

wish to withdraw his appearance in this matter.

        Joseph K. Mulherin will continue Vedder Price’s representation of Defendant.

        No party will be adversely affected by this withdrawal.




CHICAGO/#3234090
   Case: 1:12-cv-09672 Document #: 359 Filed: 12/20/18 Page 2 of 3 PageID #:5591




        WHEREFORE, Defendant, respectfully requests that this Court enter an Order

withdrawing Thomas G. Abram as counsel for Defendant.



                                                Respectfully submitted,

                                                VEE PAK, INC.

                                                By: /s/ Thomas G. Abram
                                                   One of its Attorneys



Joseph K. Mulherin
Vedder Price
222 North LaSalle, Suite
Chicago, IL 60601
(312) 609-7500

Donald S. Rothschild & Brian M. Dougherty
Goldstine, Skrodzki, Russian,
Nemec and Hoff, Ltd.
835 McClintock Drive, Second Floor
Burr Ridge, IL 60527
(630) 655-6000




                                            2
CHICAGO/#3234090
   Case: 1:12-cv-09672 Document #: 359 Filed: 12/20/18 Page 3 of 3 PageID #:5592




                                 CERTIFICATE OF SERVICE

        I, Thomas G. Abram, an attorney, certify that I served a copy of Defendant’s Motion for
Withdrawal of One Attorney, filed with the United States District Court, via CM/ECF, on all
registered users, on this 20th day of December, 2018:


For Plaintiffs                                 For Plaintiffs
Christopher Williams                           Shaylyn Capri Cochran
Alvar Ayala                                    Miriam Rose Nemeth
Workers’ Law Office, P.C.                      Joseph M. Sellers
53 W. Jackson Blvd., Suite 701                 Cohen Milstein Sellers & Toll, PLLC
Chicago, IL 60604                              1100 New York Ave., NW
                                               Suite 500
                                               Washington, DC 20005

For Alternative Staffing, Inc.                 For Personnel Staffing Group, LLC and
Kerryann Marie Haase                           Staffing Network Holdings, LLC
Katherine Lee Goyert                           Carter A. Korey
Brian P. Paul                                  Elliot S. Richardson
Sara E. Flotte                                 Ryan D. Gibson
Michael Best & Freidrich, LLP                  Michele Denise Dougherty
444 W. Lake Street, Suite 3200                 Korey Richardson, LLC
Chicago, IL 60606                              20 S. Clark Street, Suite 500
                                               Chicago, IL 60603


                                                       /s/ Thomas G. Abram
                                                   Attorney for Defendant Vee Pak, Inc.




                                               3
CHICAGO/#3234090
